Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE EASTERN ])ISTRICT OF PENNSYLVANIA

 

CI-IRISTINE LANE
1475 Rupert Road
Pottstown, PA 19464
CIVIL ACTION
Plaintiff, :
v. : No.

ELIZABETI-I SNYDER :

1012 E. Philadelphia Avenue : .]`URY TRIAL DEMANDE])

Gilbertsville, PA 19525 :
and

MAIN STREET FINANCIAL

PARTNERS, LLC

1012 E. Philadelphia Avenue

Gilbertsville, PA 19525
and

ELIZABETH SNYDER R_EAL

ESTATE, LLC

7605 _Hillvievv Circle

Coopersburg, PA 18036

Defendants.

 

CIVIL ACTION COMPLAINT
Plaintiff, by and through her undersigned counsel, hereby avers as folloWs:

I. INTRODUCTION

l. This action has been initiated by Christine Lane (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the F air Labor Standards Act ("FLSA" -

29 U.S-C. 201, et. seq.) and applicable state law(s). Plaintiff asserts herein that she Was not paid

vvages or overtime compensation in accordance With applicable state and federal laws and that

her retaliatory termination promptly followed complaints of such illegality As a direct

consequence of Defendants‘ actions, Plaintiff seeks damages as set forth herein.

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 2 of 19

II. .]`URISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiff’ s
claims because they arise under a federal law ~ the FLSA. There is supplemental jurisdiction over
Plaintist state-law claims herein because they arise out of the same common nucleus of
operative facts as Plaintiff’s federal claim(s) set forth in this lawsuit

3. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendants to comply with traditional notions of fair play and substantial
justice, satisfying the standard set forth by the United States Suprerne Court in lnternational Shoe
Co. v. Washington, 326 U.S. 310 (1945) and its progeny

4. Pursuant to 28 U.S.C. § 1391(b)(l) and (b)(2), venue is properly laid in this
l district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district.

III. PARTIES

5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

6. Plaintiff is an adult individual, with an address as set forth in the caption.

7. Defendant Main Street Financial Partners, LLC (hereinafter “Defendant MSFP”)
is a brokerage focusing in selling and providing financial and insurance products and/or advice to
the general public, retirement planning and Medicare coordination This entity operates at the

above-captioned address in Pennsylvania.

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 3 of 19

8. Defendant Elizabeth Snyder Real Estate, LLC (hereinafter “Defendant ESRE”) is
a company registered with the Commonwealth of Pennsylvania at the above-captioned address
and an entity engaging in the sale of real estate.

9. Elizabeth Snyder (hereinafter "Defendant Snyder") is the owner, primary
shareholder, and high-level operations manager (and President) of Defendants MSFP and ESRE.

10. At all times relevant herein, Defendants acted by and through their agents,
Servants and employees, each of whom acted at all times relevant herein in the course and scope
of their employment with and for Defendants.

IV. FACTUAL BACKGROUND

11. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

12. Plaintiff became employed with Defendants on or about June ll, 2018. In total,
Plaintiff Was employed with Defendants for approximately 3 months, through on or about
September 10, 2018.

13. There phrase “became employed with Defendants” is used herein because upon
hire and through termination, Plaintiff performed Work for anything Defendant Snyder desired,
requested or needed related to anything she did to generate money (including for any of her
businesses). By Way of further clarification:

(A) Plaintiff was informed upon hire by Defendant Snyder she would be assisting
with all types of financial or brokerage work within Defendant MSFP, which
operated within 2 separate locations (Gilbertsville and Bethlehem);

(B) Plaintiff processed miscellaneous paperwork, helped organize the office, sent
and received documents, and generally processed information for Defendant

MSFP related to income generation and production for all types of insurance
sales products;

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 4 of 19

(C) Plaintiff was also regularly directed to help process paperwork and
coordinate matters for Defendant Snyder’s real-estate operations, sales and
showings; and

(D) Plaintiff was used as personal assistant in many ways by being sent on
personal errands Whenever requested by Defendant Snyder.

14. Although Plaintiff performed a hybrid role consisting of duties which included
but Were not limited to sales, secretary, receptionist, office coordination and personal assistant,
she was only paid through Defendant MSFP for all of her work and compensation (despite
consistently Working for Defendant Snyder and all of her business interests).

15. Plaintiff was paid by Defendants on a bi-w“eekly basis, every 2 weeks. Plaintiff
was paid hourly, her pay would fluctuate during pay periods, and she was never paid a set salary.
See e.g. 4 Pay Stubs, attached collectively hereto as “Exhibit A” (illustrating pay fluctuated each
Week).

16. Plaintiff was paid at a rate of $14.00 per hour through her employment With
Defendants, also identified under “RATE” in Plaintiff s paystubs. See “Exhibit A.”

17. There is no applicable state or federal overtime exemption from overtime pay
entitlements which would apply to Plaintiff for g reasons. First, she didn’t have primary duties
Which would make her exempt Second, she Was paid hourly which automatically bars the
applicability of any potential exemption Thus, it could not be disputed that Plaintiff was at all
times during her employment a non-exempt employee.

18. Despite Plaintiff being obviously non-exempt and entitled to overtime,
Defendants simply reyirsecl to pay Plaintiff overtime compensation A review of “Exhibit A”
attached hereto shows that in pay periods wherein Plaintiff regularly worked overtime, she was
still paid at the same hourly rate of $14.00 per hour for any overtime worked instead of $21.00

per hour.

 

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 5 of 19

19.

For example, in the paystub (as part of Exhibit A) for “pay period” 7/22/ 18 -

8/4/08, Plaintiff worked 97 hours (17 hours of overtime). Plaintiff’s gross pay for the pay period

Was 31358.00, which divisibly by 314.00 is 97 (the exact amount of hours Plaintiff was

identified as having worked that period). This illustrates Plaintiff was never paid at a rate of time

and one half of her normal hourly rate for hours in excess of 40 per week.

20.

Plaintiff was only paid at her regular hourly pay rate for each and every worked

despite consistently averaging 5-10 hours of overtime per week, also commonly known or

referred to as only paying employees “straight time” for overtime hours.

21.

Defendants were aware of their overtime obligations because inter alia:

(A) Plaintiff specifically expressed concerns of non-receipt of full overtime
compensation on multiple occasions. Defendant Snyder conceded knowing of
the obligation but defended she would make it up to Plaintiff in other ways
financially going forward.

(B) Defendant Snyder, an owner and operator of multiple businesses, is
sophisticated and despite it being common knowledge that overtime is paid to
hourly employees - - she also is very business savvy and knew specifically of
her obligations while refusing to do so.

(C) Defendant Snyder issued payroll directly from her own business and
intentionally omitted from her pay stubs any reference to “overtime” and
instead included all hours as regular pay. See Exhibit A.

(D) Defendant Snyder had printouts of specific time Worked by Plaintiff wherein
the automated printouts specifically delineated Plaintiff" s overtime hours as
“OT.” See e.g. “Exhibit B.” But Defendant Snyder concealed the OT worked
in actual paystubs and still refused to compensate Plaintiff any differently
despite seeing each payroll period that Plaintiff worked overtime hours.

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 6 of 19

22. Defendants’ actions clearly did not demonstrate good-faith compliance with the
FLSA, which is why liquidated (double) damages are “automatically” warranted1

23. In the last month of her employment, Plaintiff engaged in protected activity by
expressing concerns of non-compliance with overtime law(s) to Defendant Snyder.

24. Instead of addressing Plaintiff s concerns as aforesaid, Plaintiff was terminated in
close temporal proximity to her concerns and request for proper compensation (protected
activity).2

25 . Plaintiff was informed her termination was due to a reorganization implying she
was being laid off for a closing of her location Instead, her location was remodeled and Plaintiff
was replaced

26. Plaintiff thus asserts multiple claims herein: (1) unpaid wages and overtime; and

(2) unlawiiil termination from employment for retaliatory reasons Plaintiff was also terminated

 

1 See e.g. Solr's v. Mz°n Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(A1Tirming award of liquidated damages explaining '
"under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
the awarding of such damages Rather, they are considered the norm and have even been referred to by this court as
mandatory."); Gayle v. Harry's Nurses Regisay, lac., 594 Fed. Appx. 714, 713 (2d Cir. 2014)(Af_[irmjng award of
liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
norm, single damages the exception," as the burden to avoid liquidated damages is a "diflicult burden."); Haro v. Cr`ry of
Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Aflirm' g award of liquidated damages explaining they are the "norm" and
"mandatory" unless the employer can establish the very "diiiicult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque I/eatures, LLC, 547 F.3d 938, 942 (Sth Cir. 2008)(Aiiirrning award of liquidated damages
explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (lst Cir.
2007)(AfErming award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases);
Lockwooa‘ v. Prince George's Counfy, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(AB§rming award of liquidated
damages explaining they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research
its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphojrv. Elegant Batlr,
er., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
overtime is the rule, not an exception); Nero v. mammal Moldz'ng Corp., 167 F.3d 921 (5th Cir. l999)(AErrning award of
liquidated damages, as there is a presumption of entitlement to liquidated damages Which are the norrn).

2 See Kasten v. Sar'ar‘-Gobaia Perj`ormaace Plastics Corp., 563 U.S. 1, 8, 131 S. Ct. 1325, 1331 (2011)(verbal
complaints of unpaid overtime are protected activity under the FL SA prohibiting retaliation)

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 7 ot 19

right before she was to get a pay increase as previously discussed and other entitlements
demonstrating clear animosity for her prior protected activities l
27. Defendant Snyder personally oversaw operations, was a high-level manager and
owner, condoned and perpetuated unlawful pay to employees and evaded Wage or overtime
obligations Defendant Snyder was aware of such violations, caused such violations, and
exercised full control over the illegal schemes as aforesaid She is thus also personally liable for
such claims herein, as well as for the retaliatory termination of Plaintiff.3
Count I
Violations of the Fair Labor Standards Act ("FLSA")
(F ailure to Pay Overtime & Retaliator'y Termination)
- Against All Defendants -
28. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
29. Defendants have and continue to be an enterprise and employer under the FLSA,
and Defendants had a clear responsibility to pay Plaintiff overtime compensation
30. Plaintiff was not properly paid for all owed overtime as explained supra And
such actions constitute indefensible violations of the Fair Labor Standards Act (“FLSA”).

31. Plaintiff was terminated from Defendants because she raised concerns of unpaid

overtime with Defendants, which constitutes unlawful termination

 

3 See e.g. Haybarger v. Lawrence Cty. Aa'alt Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers and
corporate officers exercising control over wages are appropriate defendants under the FLSA and may be individually
liable for such violations).

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 8 ot 19

Count II
Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
(Failure to Pay Overtime Compensation)
- Against All Defendants -

32. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

33. Plaintiff was not properly paid for all owed overtime as explained supra And
such actions constitute indefensible violations of the Pennsylvania Minirnurn Wage Act
(“PMWA”), also permitting individual liability.

Count III
Vioiations of the Pennsvlvania Wage & Collection Law (“PWCL”)
(Failure to Pay Full Wage(s) Owed)
- Against All Defendants -

34. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

35. Plaintiff believes and therefore avers that she was not properly paid for all time
worked through her 40 hour workweeks including for breaks, for improper deductions, and for
off-the clock work.

36. Defendants’ failure to pay Plaintiff her full wages for her first 40 hours of work in
several weeks even where Plaintiff Worked additional time constitutes a violation of the PWCL.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting wage and
overtime and wage violations;

B. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

 

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 9 ot 19

Defendants’ wrongful actions, including but not limited to all owed wages, overtime, and other
applicable compensation;
C. Plaintiff is to be awarded actual damages to which he legally entitled beyond

those already specified herein;

D. Plaintiff is to be awarded punitive or liquidated damages as permitted by
applicable law;
E. Plaintiff is to be accorded other equitable relief as the Court deems just, proper,

and appropriate;
F. Plaintiff is to be awarded the costs and expenses of this action and a reasonable
attorney’s fees if permitted by applicable law; and

G. Plaintiff is permitted to have a trial by jury.

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

/

 
   

 

Ari R. Karpf, Esquire

3331 Street Road

Building 2, Suite 128

Bensalem, PA 19020

(215) 639-0801
Dated: January 22,2.019

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 10 ot 19

Exhibit A

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 11 ot 19

MAIN STREET FlNANCIAL PARTNERS i,.LC PAYROLL VOUCHER
CO NO 17812

      

 

 

hlolga ""

__ 6110118-6&3!§5~ ,____ _

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1253,0'€,:1;l r' "'"

 

 

 

 

 

 

 

 

 

PAY STATEMENT
PLEASE vanva YouR NAME, AooREss AND FEDERAE_ sTA'rus.

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 12 ot 19

 

 

 

 

  
 
 

     

   

         

  
   
 
 

 

 

 

 

 

 

 

 

 

   

 

 

 

umw ernest FrNANclAi,. PARTNERS LLc PAvRoLL voucHER

_GlLeERtsvtt_L't-: PA 19525 _ _ 7 _ _ _ rco.uwup“_.“___ 1r__a_1__a

..... b E .. N___° adm , _ ll |-_ __ y_.FEuwH:§-_F _Tu-Sc§ \ mg ,. . t_g .. ¢. -*e, l Ni§?£_ WW::MW A :r
~ ease isaacs "

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAY STATEMENT

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 13 of 19

MA|N STREET FlNANC!AL PARTNERS LLC PAYROLL VOUCHER
_ _ _ ` co. No. 17312

GiE.BERTS\/|LI.E PA 19525

    

Rl

PAY STAE'EMENT

 

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 14 of 19

MA;N s'rREET FlNANclAL PARTNERS l..l._c PAYROLL voucl-§ER
GlLBERTs\/JLLEPA19525 _ _ . CQ-_NO:__ ..1?312
_ il V 1 .. __,_.....__T :1_` Pml-EEFN’° g
_ 52 .. 1

1 , '~r.r'in"j`jl` 11
""" 59“““‘“"”'59;09'.

   
 
 
 
   
 
 
 
 
   

 

 

 

 

 

 

 

 

 

_TH£__SPA_Y _
'6`9.44 § " .
16. 24 j s4.9ie h
1196 116.'-73
34.39 ,1 1?9.3?_ 5
11.20 ii sa. 59_'

.67 3.502

2.00 !i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAY STATEIVIENT

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 15 of 19

Exhibit B

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 16 of 19

Reguiar PTO OT DT Tota| Hours

T‘"a'~a"‘e 80.00 o.oo 11.12 0.00 91.12

08/18/2018'¢0 03/31/2018

 

 

 

 

   

' ` Tlmé § m _ _ 1119
_ Aug§|stzo‘ia_l 8_ .. ________ __ w _ _________________ w

B:OZam S:GBpm 9!'1 4rn In Offlce ~ BT%-l

August 21, 201 o ~:: ` __ 9.5'2 -
8:103m 11:3?am 3h 27m In Of'flce - BTH

12:'15pm 1:30pm 1h 15m In Office - BTH

13me 6:1Spm 4b 49m ln Office - BTl-i

Augusf§gz`§izms : " B.B?
B:ZBam 5:20pm Bh 52m In Offlce - GBV

NDTES: Fixed Job

         
       

 
    

   

   

      

Augu”§'t`z"a, 20
B:SOarn 5:20pm Bh 50m _In foice - GBV
fighs"§:'za, 2019 4:`
B:ZQam 6:42pm. wh 13m ln Office - GBV
__ _ ' " " };“§`s.ss‘
B:ZSam 5:22pn1 Bh 57m§ In Off¥ce - GBV
August 25. 2018 3_52_§`§_-.:;`.
8:30am S:OOpm Bh 3091 In Office - GBV
NOTES: Adjusted by BJM
9.10
5:40pm 911 6m In Offlce - GBV
- . __ age
B:BBam 10128am 1b 50m 111 Office - BTH
10:283m S:SOpm 7h 2m In Office - GBV

NO‘I"ES: adj by BJM

 

Augu§131.'zn§1al"

     

S:OOam 5:12pm 919 12m In Office `- GBV

Generated for Main Street Hnanclal Partners 139/05/2018 111

 

 

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 17 of 19

IN THE UNITED STATES DISTRICT COURT
- FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

:§ cmt AcTIoN

Chirstine Lane
,V. l
Eiizaberh shyder, et at § ` ` NO.

]n accordance with the Civil Justiee Expense and Delay Reduotion Plan of this court Oounsei for
plaintiff shall complete a Case Management Treek Designatien Fonh in all civil cases et the time of
filing the complaint and serve a cop on ali defendants. (_See § 1:03 of the galan set forth on the reverse
side of this fonn. In the event at a defendant does not agree witht e plaintiff regarding said
designation that efendant shall, with its first appearance submit to the clerk of court end serve on`
the plaintiff and all other parties, a Case Management Track Designatioq Form specifying the track
_to which thsit defendant believes the case should be essigned. '

SELECT ONE Oli` THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Cerpus - Cases brought under 28‘U.S.C. § 2241 through § 22`5$. { )
(b) Sociiat Security ~ Cases requesting review of a decision of the Secretary ofiiealth
and Human Services denying plaintiff Sooial Seeurity Benefits. _ ( )

(c) Arbitretion - Cases required to be designated for arl:»it:rat:i<:m1 under local Civil Rule 53.2.' ( `)

(d) Asbes`tos - Cases involving olain_re t`or pereonal injury or property damage from
exposure to asbestos. ( )

(e) Special Manotgement - Cases that do not fall into trac_:ks (a) through (d) that 'ate
erred to as complex and that need speciai or intense management by

 

 

 

oemmoniyre ,
the court (See reverse side of this form for a detailed explanation of special
management oases.) _ ' ( )
(i) Standard Management - Cases that do not fall into any one of the other tracks. tx )
192/2019 <&`\ Plaintiff
Date Attorney-at-law Atterney for
l 21 51 63 9-080] ( 21 5 ) 639»4970 gl<_g‘l'pt`@k.al])rf-law.com
_T“elephone FAX Number E_~Mail Address

(Clv. 660) 10.'02

 

Case 5:19-cV-0029O-WMEPMMHRIH|§&%/ZZ/N Page 18 of 19

FOR THE EASTERN DISTR[CT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsei or pro se plaintw` to indicate the category ofthe case for the purpose of assignment to the appropriate calendar)

Acldress of Plaintin 1475 Rupert Road, Pottstown, PA 19464

Address of Defendant: 1012 E. Philadelphia Avenue, Gilbertsville, PA 19525

 

Place of Accidcnt, Incidcnt or Transaction: Defendants place of business

 

 

REI_A TED CASE, IFANY.'

Case Number: Judge: Datc Terminatcd:

 

Civil cases are deemed related When Yes is answered to any of the_ following questions:

l. ls this case related to property included iu an earlier numbered suit pending or within one year Yes E No E
previously terminated action in this court?

2. Docs this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes g No
pending or within one year previously terminated action in this court?

3. Docs this case involve the validity or infringement of a patent already in suit or any earlier ch m No
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes E No
case filed by the same individual?

l certify that, to my knowledge, the within case m is f is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

..-

DATE§ 1/22/2019 .~.-. “““““"' ARK2484 / 91538
, Anionéy-m-Law /Pro Se rotatsz Acrorney !.D. # (zfapplicoble)

 

 

CIV[L: (Pla\:e a v' in unc category unly)

 

 

 

 

 

A. Ferl'eral' Ques!ion Ca.res: B. Dlversig) Jurl'sdt'ctlon Cases:
E l ludemnity Contract, Marine Contract, and All Other Contracts m l lnsurance Contract and Other Contracts

2 FELA |:I 2 Airplane Personal Injury
n 3 Jones Act-Personal Injury m 3 Assault,_Dei`amation
n 4 Antitrust |:| 4 Marine Personal Injury

5 Patent m 5 Motor Vehicle Personal Injury
E 6 Labor~Management Rclations n 6 Other Personal lnjury (Please specifj»):
m 7 Civil Rights m 7 Pt'oducts Liability
U 8 Habeas Corpus n 8 Products Liability - Asbestos

9. Securitics Act(s) Cases n 9 All other Diversity Cascs
E 10. Social Security Revievv Cases (Please specz)§/):
m l l. All other Federal Question Cascs

(Pleose speci)j)).'
ARBITRATION CERTIFlCATION
(Tiic c'j"t-'ct of this certification is to remove the casefrwn eligiblli{vfo." ar‘br‘tr‘at:`vu.)

I, Al`i R- Karpf , counsel of record ar pro se plaintiff , do hereby certit`y:

 

Pursuant to Local Civil Rulc 53.2, § 3(c ) (2), that to the best ofrny knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE; 1/22/2019 P"\~- ARK2484 f 91538

S¢Iffa'mey-at-Law / Pro Se Plaintiff Attorney i'.D. # (zfopph'cable)

NOTE: A trial de novo will be a trial by jury only ifthere has been compliance with F.R.C.P. 38.

 

Civ. 609 {5/201'§}

 

 

Case 5:19-cv-00290-|\/|AK Document 1 Filed 01/22/19 Page 19 ot 19
isn cRev.Oé/lr) CIVIL COVER SHEET

The ._18 44 civil cover sheet and the information contained herein neither replace nor sup{i]lement the iilin and service of pleadings or other papers as re uired b law, except as
provided by local rules of couit. '[his form, approved by the Judicial Conference of the nited States in eptember 1974, is required for the use of the Ccierk of ourt for the

 

purpose o initiating the civil docket sheet. (SEE i'NSTRUCTIGNS ON NEXT PAGE OF THI.S' FORM.)
I. (a) PLAINTIFFS DEFENDANTS
LANE’ CI_]:RISTNE n ELIZABETH SNYDER, ET AL.
(b) County of Residence of First Listed Plaintiff Montgom§,ljy County of Residence of First Listed Defendant Montgomel'y
(EXCEP T.W U.S. PLA!NTIFF CA SE.S) (IN U.S. PLAINTIFF CA SES ONL¥)

NOTE: l'N LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(C) Attomeys (Firm Nam'e. Ada'i'ess, and Tel'ep.trone Number) Alil;Ol'neyS ([fKnown)

Karpt`, Karpt`& Cerutti, P.C.; 3331 Street Roacl, Two Greenwood Square,
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

 

 

 

 

 

II. BASIS OF JURISDICTION (P!ace an "X” in One Box Oi'il_'y) III. CITIZENSHIP OF PRINCIPAL PARTIES LPIace an "X” in Orre BoxforPlaim'i_'f f
(For Dr'i'ersi'.ry Coses Only) and One Box for Defendamj
l U.S. Govemment X 3 Federul Quesrion PTF DEF PTF DEF
Plaintiff (U.S. Govemrneiii Noi a Par.j)} Citizen ot`This State 1 1 locomorated ar Pn`ncipal Place 4 4
of Business ln This State
2 U.S. Goveriuneiii 4 Diversity Ciiizen of Another State 2 2 Innorpurated and Principal Place 5 5
Defenth flria'i'ca.ie Ci'rfzeriship ofPar'.fr'es in hem LU) of Business ln Another S|ate
Citizen or Subject ofii 3 3 Foi'eigri Nation 6 6
Foreigg Country
TURE OF SUIT (Place an “ in 0ne Box Oiily) here fo

   

 
   

   

       

   

 
 
    

  
 

   

IV NA Click Nature of Sui't Code Descriptions.

 

 

 

    
     

 
 
 

  

    

 
 
 

 
   

     

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

`1.‘ -R:AG 5 ' 1 _ , - 1 »1_" § 1
E| 1 10 lnsurance PERSONAL IN.IURY PERSONAL INJ'URY 0 625 Dri.ig Related Sei`zure ‘ 422 Appeiil 28 USC 158 E| 375 Fiilse C]aims Act
0 120 Maririe ' 310 Airplane 0 365 Persona\ Inji.lry “ ofPrciperty 21 USC 831 ' 423 Witiidrawa.l ' 376 Qu.i' Tam (31 USC
0 130 Miller Act ’ 315 Airplsne Produci ProdiictLiabi]ity 0 690 Gther 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Heallh Carei‘ 0 400 Staie Reapportionment
D 150 Recovery ovaei-payment ' 320 Asssult, Libei & Phannaceuti`cal ~ ' -MW 1] 410 Antitrust
& Ent`orcement of'Judgment Slani.ler Personal Injury 0 320 Copyriglits [1 430 Banks and Bai:ikirig
0 151 Medicare Act ' 330 Federsl Emp[oyers’ Pmduct Liability D 830 Patent 0 450 Cominerce
El 152 Recovery ofDeL'aulted Liability 0 368 Asbestos Personal E| 335 Patent - Abbceviated 0 460 Deportation
Student Loaris ’ 340 Marine lnjury Proi:luct New Drug Application E| 470 Racketeer bifluenced and
(Excludes Veterans) ' 345 Marine Product Liabiiity E| 840 Trademark CDrr\-lptOrganizainnS
0 153 Recovery ovaerpaymerit Liability PERSONALPROPERTY - ‘1 &. ‘ . `t'e'ili'- ` ' ` 0 480 Consumer Credit
ofVeteran’s Benefits ' 350 Motor `v`ehic|e E| 370 Other Fraud 710 Fair Labor Standards 861 HlA ( 139511) 0 490 Cabie/Sat TV
0 160 Stockholders' Suits ' 355 Motor Vel'iicle 0 371 Truth in Lendirig Act 0 862 Black Lung (923) ` 0 850 Securities/Commoditiesf
0 190 Other Conti'aet Produet Liabi|ity 0 380 Other Pei'sorial 0 720 Labor."lvlanagement ' 863 DIWC."DIWW (405(g)) Exchange
0 195 Conrract Produet Liabiliiy ' 360 Other Persona] ' Property Damage Relaiions 0 864 SSID Title XVI 0 1190 Oiher Starutory Actions
0 196 Franchise Injury |J 385 Property Darriage D 740 Railway Labor Act ' 865 RSI (405(g)) E| 891 Agi'iculti.iral Acts
' ' 362 Perscnal In_$ury - Produi:t Liabi|ity ' 751 Family and Medicsl E| 893 Envhomnental Msners
Medical Malpractice Leave Act U 895 Freedom of lnformation
§§ ’ ' =1“"3 ' M_J~MMYRIG 515 _ w 5 151*- _ E - ` 0 790 Other Labor litigation AC1
0 210 Land Condemriatien D 440 Other Civil Rights Haheas Corpus: 0 791 Employee Retirement 870 Taxes (U.S. Plain 0 896 Arbi¢ration
E| 220 Foreclosure 0 441 Voting 0 463 Alien Detainee lncome Secun`ty Act or Defendant) C| 899 Adminisl'l'dtive Proceduw
11 230 Rent Lease & Ejeezment D 442 Employment E| 510 Motions to Vacate E| 871 IRS_Third Parcy Act/Review or Appea] of
0 240 Torts to hand El 443 Housirig Sentence 26 USC 7609 Ageney Decision
0 245 Tori Product Liability Aci:ominodaiions C| 530 General 0 950 Consritutionatity of
0 290 All Other Real Property .[1 445 Amer. w/Disabilities - U 535 Deaih Penalty State Statiites
Employment Other:
0 446 Amer. waisabilities - 0 540 Mandarnus & Other 0 465 Other Immigration
Otl'ier 0 550 Civil Rights Actions
|:| 448 Education U 555 Pi'isori Condition
0 560 Civii Detai'.nee -
Conditions of
Cont'inement
V. ORIGIN {Pi'nce an "X" ."n Orie Box On!y)
Xl Origina| 0 2 Rernoved from 0 3 Remanded from E| 4 Reinstated or ‘ 5 Transferred from 0 6 Multidi_strict 0 8 Mu_ltid_istrict
Proceeding State Court Appellate Court Reopened Another District litigation - L.itigation -
(spcci‘jy) Transt`er Direct File
Ctte the U.S. Civil Statute under which you are filing (Du nor cite jurisdictional siarures unless divei-si¢y):
VI A SE OF ACTION FLSA (29USC201)
' C U Brief description of cause: _
Violations of the FLSA and applicable state law(s).
VII. REQUESTED IN 111 cHECK IF THis is A CLAsS ACTION DEMANI) $ cHECK YES only ifdemanded in complaint
COMPLAINT: UNDER RULE 21 F-R-CV<P~ JURY DEMAND: XYes ’No
viii. RELATED CASE(s)
IF ANY (S” ’"s”"°"°"s)' JUDGE DOCKET NUMBER
r~f\
DATE SIGNATURE 0 AT ORN RECORD
1/22/2019 ..._.. '»._.. n . ~'~'~'““"~'
,-»~"'"“"
ron orricir usa 0NLY "" 1 ./

RECEIPT # AMOUNT APPLYl'NG IFP JUDGE MAG. JUDGE

   

 

